              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

DAVID GLAZE,                                 )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )              Case No. CIV-18-860-P
                                             )
NANCY A. BERRYHILL,                          )
Acting Commissioner of Social                )
Security Administration,                     )
                                             )
                      Defendant.             )

                                            ORDER

       This matter is before the Court in connection with the issuance of a Report and

Recommendation (“Report”) by United States Magistrate Judge Gary M. Purcell regarding

Plaintiff’s Motion for Leave to Proceed in Forma Pauperis. In his Report, Judge Purcell

recommended that the motion be denied, and the action dismissed without prejudice unless

Plaintiff paid the full filing fee by September 25, 2018. [Doc. No. 3]. Judge Purcell advised

Plaintiff of his right to object and directed that any objection be filed on or before

September 25, 2018. Judge Purcell further advised Plaintiff that any failure to object would

result in a waiver of the right to appellate review.

       The deadline for filing objections has passed. To date, Plaintiff has not filed

objections and has not sought an extension of time in which to do so. Further, the record

reflects that Plaintiff has failed to pay the filing fee.
      Accordingly, Judge Purcell’s Report and Recommendation [Doc. No. 3] is

ADOPTED as though fully set forth herein. This action is dismissed without prejudice to

the filing of a new action. A judgment shall be issued forthwith.

      IT IS SO ORDERED this 26th day of October 2018.




 




                                            2
 
